January 25, 2016 DREYFUS BNY MELLON FUNDS, INC. - DREYFUS EMERGING MARKETS DEBT U.S. DOLLAR FUND Supplement to Prospectus Dated November 26, 2014 The following information supersedes and replaces any contrary information contained in Fund Summary  Fees and Expenses in the funds Prospectus: The Dreyfus Corporation has contractually agreed, until March 1, 2017, to waive receipt of its fees and/or assume the expenses of the fund so that the expenses of none of the classes (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed 0.65%. On or after March 1, 2017, The Dreyfus Corporation may terminate this expense limitation at any time. 4000S0116
